DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 08/31/2021.
 Claims 1, 3-7, 9-12 and 14-20 are currently pending in this application. Claims 1, 3, 4, 6, 7, 9, 10, 12, 14, 15, 19 and 20 have been amended. Claims 2, 8 and 13 were cancelled.
No new IDS has been filed.

Response to Arguments
Applicant, in page 8 of the remarks, has argued that “… examiner to acknowledge the claim for foreign priority and electronic receipt of the foreign priority document …”. As indicated in the previous office action, the applicant’s claim of the foreign priority is acknowledged, however, the certified copies of the priority documents for this application have not been received. The applicant is suggested to submit the required certified copies of the priority documents if they are available.
 
Regarding objections to the claims 1, 14 and 17, the applicant, in page 9 of the remarks, has argued that “… requests further clarification … the required corrections to overcome … claim 17 … which is corrected by way of the submitted amendment …”.
The applicant’s arguments are not persuasive.
Although examiner made some suggestions as included in the previous office action of 06/03/2021, the corrections or amendments of the claims have to be made 

Regarding the 112(a) rejections, the applicant, in pages 9-10 of the remarks, has argued that “… referring to fig. 47, the external device 2000 corresponds to the recited first device and the device 1000 corresponds to the recited second device … transmitting the decryption key is a request to access the encrypted folder …”.
The applicant’s this argument is not persuasive.
As the applicant indicated, the external device 2000 (e.g., the first device) transmits the decryption key to the external device 4000, but not the device 1000 (e.g., the second device). Moreover, it is obvious that “transmitting the decryption key” cannot be interpreted as “a request to access the encrypted folder”. Therefore, the rejections are maintained.

Regarding the 112(b) rejections, the applicant amended the claims 1 and 7 (e.g., deleted the rejected limitations and included additional limitation). However, the applicant’s current amendments cause new rejections – see below in the 112(b) rejection section.
Regarding the 112(b) rejections to the claims 3, 4, 9, 10 and 14, the applicant amends the claims, however, the amendments do not overcome all rejections included in the previous office action. See updated rejections in the 112(b) rejection section below.
Regarding the 112(b) rejections to the claims 15-17, the applicant, in page 12 of the remarks, has argued that “… changing an authentication method does not necessarily mean that security level is increased … applicant respectfully disagree … the recited information in claim 17 corresponds to security level increases …”,
The applicant’s these arguments are not persuasive.
As the applicant noted, changing an authentication method does not increase the security level. Note that “authentication” is defined as “a process of determining whether someone or something is, in fact, who or what it declares itself to be” (e.g., authentication of a user ID). It is obvious that authentication (of the encrypted folder or the second device) does not have any relationship with increasing the security level of the encrypted folder. Therefore, the rejections are maintained.

The previous 112(b) rejections to claim 20 have been withdrawn in response to the applicant’s amendment.

The previous 103 rejections to claims 1, 3-5, 7, 9-11, 14, 19 and 20 have been withdrawn in response to the applicant’s amendment. 

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims. This action is final.

Claim Objections
Claim 1, 14 and 17 are objected to because of the following informalities: 
Claims 1 and 14 recite: “A first/second device comprising: … a processor configured to: … control/provide/receive …”, which appears that the processor is configured to execute instructions stored in the memory to process the claimed functions, such as controlling, providing/receiving.
Claim 17 needs a period “.” at the end of the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-7, 9-12 and 14-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirements.

Claims 1, 7 and 14 contain subject matter, for example, “… (the first device) transmit(ting), to the second device, a request for accessing the encrypted folder including a key …” (similar limitation for the claim 14), which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Figures 47, 51 and related text disclose “… the external device 4000 may access the selected folder by using the received decryption key …”, however, the claim limitations are not described in the original specification of 16/656197 filed on 03/12/2015.
Claims 3-6, 9-12 and 15-20 depend from the claim 1, 7 or 14, and are analyzed and rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1, 3-7, 9-12 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Note: applicant is suggested to review all claims for compatibility and grammatical issues and some of them (not all) are indicated below.  

Claims 1 and 7 recite “… control the transceiver (of the first device) to transmit, to the second device, a request for accessing the encrypted folder including a key received in response to the user … wherein a security level of the encrypted folder is increased in response to a request …”, however, it is not clear:
(1) whether “a key” is included in the encrypted folder or in the request;
(2) “a request
(3) whether the increasing of the security level of the encrypted folder is performed in the first device or not. 
Claims 3-6, 9-12, 19 and 20 depend from the claim 1 or 7, and are analyzed and rejected accordingly.

Claims 3 and 9 recite “… the input interface receives the user identification data to authenticate the user who accesses the folder …”, however, it is not clear (1) whether “the user identification data to authenticate” is the same as “the user authentication data” or not; (2) “the folder” has antecedent basis issue (e.g., there is no “a folder” before).
Claims 4 and 10 recite “…authenticate the user who accesses the folder … to select …”, however, it is not clear whether “the folder” has any relationship with the folder icon or not (or there is an antecedent basis issue, there is no “a folder” before).  

Claim 14 recites “… provide an encrypted folder … receive a request for accessing the encrypted folder … transmit, data included in the decrypted folder … in response to a request … wherein a security level of the encrypted folder is increased …”, however, it is not clear:
(1) whether “the encrypted folder” is provided before “receiving the request” or not;
(2) whether “transmitting data” or not (e.g., the usage of “,”);
(3) whether “a request” included in two different locations are the same or not;
(4) whether the security level of the encrypted folder is increased in the second device or not.
Claims 15-18 depend from the claim 14, and are analyzed and rejected accordingly.

Claims 15-17 recite “increasing a security level of the encrypted folder”, “… how to increase the security level …”, “… information indicating changed authenticating method …”, however, it is not clear how to define “increasing a security level” (e.g., applying multiple security processes, etc.), note: in general, changing an authenticating method does not increase the security level without comparing processes of the authenticating methods. Note that “authentication” is defined as “a process of determining whether someone or something is, in fact, who or what it declares itself to be” (e.g., authentication of a user ID). It is obvious that authentication (of the encrypted folder or the second device) does not have any relationship with increasing the security level of the encrypted folder.

Allowable Subject Matter
Claims 1, 3-7, 9-12 and 14-20 would be allowable if rewritten or amended to overcome the 112 rejections (and the claim objections if any) stated above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495